Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 12/21/2021.
Claims 1-2 and 5-23 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 17-18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adogla et al. WO 2014/182894 A1 (hereafter Adogla).

With regard to claim 14, Adogla teaches a system comprising: one or more processors (in at least ¶ [00102] – [00103] and Fig. 10); and
one or more computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to (in at least ¶ [00105] and Fig. 10):
receive, via a user account of a service provider network (a customer of the service provider network 102 might maintain a placement strategy 112 associated with a user account that can be accessed in at least ¶ [0041]),
a request to launch a workload using at least one virtual machine ((utilized when the deployment component 110 receives a request 108 to instantiate a new virtual machine instance 104 for the customer in at least ¶ [0041] and a customer might submit a virtual machine instance launch request 108 ( a "launch request 108" or "request 108") to the service provider network 102 to instantiate a new instance 104A of a virtual machine in at least ¶ [0034]) that is supported by computing resources associated with the service provider network (in at least ¶ [0015] and 106A-N and 104A-N, Fig. 1),
wherein the computing resources support at least: a first and second virtual machine type (processing resources that are available for purchase and use that have many different configurations of processor capabilities, main memory, disk storage, and operating system in at least ¶ [0030] – [0031] and customers of such a service provider can utilize the computing resources as building blocks to create custom solutions that provide various types of functionality, such as application hosting, backup and storage, content delivery, Web hosting, enterprise IT solutions, database services, and others in at least ¶ [0016] and a component within the service provider network might be configured to receive placement strategies from customers of the service provider network. The received placement strategies might be defined as being suitable for use with a particular type of computing workload, such as a particular virtual machine image. The placement strategies might be stored and later utilized to recommend placement strategies to other customers of the service provider network for use with the same or a similar computing workload in at least ¶ [0019], Examiner notes, underlying hardware upon which to execute a virtual machine and amounts of various resources are stored as suitable for particular types of virtual machine images such that these virtual machine images may be recommended to other users. Therefore, virtual machine types (and further virtual machine types in correspondence with a particular set of underlying resources and hardware platform upon which to execute) are available as resource types for fulfilling requests to launch workloads)
that is allocated a first and third amount of a first type of the computing resources (in the case of virtual machine instances, a customer might be permitted to specify only the desired amount of memory, the desired level of processing capability, and a desired amount of storage in at least ¶ 0017] and A placement strategy might be utilized to influence the placement of a virtual machine instance on a particular hardware platform based upon price, hardware manufacturer, the year that the hardware platform was manufactured, a chipset, a hardware card or other type of peripheral, network connection, a processor type, and/or other attributes of a computing device in at least ¶ [0018] and ¶ [0030] and ¶ [0016]); and
that is allocated a second and fourth amount of a second type of the computing resources (processing resources that are available for purchase and use that have many different configurations of processor capabilities, main memory, disk storage, and operating system in at least ¶ [0030] – [0031] and in the case of virtual machine instances, a customer might be permitted to specify 
provide the user account with access to one or more user interfaces configured to receive input data associated with the workload (The interface 204 might be a user interface ("UI"), an API, or another type of interface through which customers 202 of the service provider network 102 can submit placement strategies 112 that are to be shared with other customers 202. When a customer submits a placement strategy 112 to the interface 204, the customer also provides a workload descriptor 206. The workload descriptor 206 defines the type of workload that the submitted placement strategy 112 is configured for use with in at least ¶ [0052]);
receive, at least partly via the one or more user interfaces, input data that indicates a resource-utilization characteristic (in the case of virtual machine instances, a customer might be permitted to specify only the desired amount of memory, the desired level of processing capability, and a desired amount of storage in at least ¶ [0017]) associated with the workload (The received placement strategies might be defined as being suitable for use with a particular type of computing workload, such as a particular virtual machine image in at least ¶ [0019] and A placement strategy might be utilized to influence the placement of a virtual machine instance on a particular hardware platform based upon price, hardware manufacturer, the year that the hardware platform was manufactured, a chipset, a hardware card or other type of peripheral, network connection, a processor type, and/or other attributes of a computing device in at least ¶ [0018] and ¶ [0039] and ¶ [0042]);
select, based at least in part on the resource-utilization characteristic, and from at least the first virtual machine type and the second virtual machine type, the first virtual machine type (in the case of virtual machine instances, a customer might be permitted to specify only the desired amount of memory, the desired level of processing capability, and a desired amount of storage in at least ¶ [0017] and A placement strategy 112 might be considered to work well with a particular type of workload if the placement strategy 112 causes the workload to be placed on server computers 106 that are optimized for the workload. Whether a server computer 106 is optimized for a workload might be based upon one or more factors defined by a customer of the service provider network 102 including, but not limited to, cost, application performance, throughput, number of virtual machine instances 104 used, and/or other factors or combinations of factors in at least ¶ [0050] and the placement strategy 112 that specified the infrastructure type having the highest performance for the workload might be selected as the optimal placement strategy 112 in at least ¶ [0063] and placement strategies might be defined as being suitable for use with a particular type … virtual machine image … recommend placement strategies to other customers of the service provider network for use with the same or a similar computing workload in at least ¶ [0019])
to at least one of launch or execute the workload (submit a virtual machine instance launch request 108 ( a "launch request 108" or "request 108") to the service provider network 102 to instantiate a new instance 104A of a virtual machine. In response to receiving such a request 108, a deployment component 110, or one or more other components within the service provider network 102, might create the new 
provide, to the user account, recommendation data including a recommendation that the first virtual machine type (recommend the placement strategy for use with the workload to a customer associated with the request in at least claim 15 and placement strategies might be defined as being suitable for use with a particular type … virtual machine image … recommend placement strategies to other customers of the service provider network for use with the same or a similar computing workload in at least ¶ [0019])
be used to at least one of launch or execute the workload (In response to receiving such a request 108, a deployment component 110, or one or more other components within the service provider network 102, might create the new instance 104A of the virtual machine as requested by the customer. in at least ¶ [0034]);
launching a virtual machine on the computing resources, the virtual machine corresponding to the first virtual machine type ((In response to receiving such a request 108, a deployment component 110, or one or more other components within the service provider network 102, might create the new instance 104A of the virtual machine as requested by the customer. in at least ¶ [0034] and placement strategies might be defined as being suitable for use with a particular type … virtual machine image … recommend placement strategies to other customers of the service 
causing the workload to be at least one of launched or executed at least partly using the virtual machine (causing the virtual machine instance to be executed on the selected one of the service provider networks in at least claim 38).

With regard to claim 17, Adogla teaches further computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: receive, via the user account, input data indicating an optimization goal associated with consumption of the first type of computing resource by the workload (A placement strategy 112 might be considered to work well with a particular type of workload if the placement strategy 112 causes the workload to be placed on server computers 106 that are optimized for the workload. Whether a server computer 106 is optimized for a workload might be based upon one or more factors defined by a customer of the service provider network 102 including, but not limited to, cost, application performance, throughput, number of virtual machine instances 104 used, and/or other factors or combinations of factors in at least ¶ [0050] and the placement strategy 112 that specified the infrastructure type having the highest performance for the workload might be selected as the optimal placement strategy 112 in at least ¶ [0063]); and
determine that the first amount of the computing resources allocated for the first virtual machine type satisfies the optimization goal (The received placement strategies might be defined as being suitable for use with a particular type of 

With regard to claim 18, Adogla teaches wherein the resource-utilization characteristic indicates an amount of the computing resources consumed by the workload, comprising further computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: determine, based at least in part on the amount of the computing resources consumed by the workload, a number of virtual machines of the first virtual machine type to utilize to at least one of launch or execute the workload (A placement strategy might be utilized to influence the placement of a virtual machine instance on a particular hardware platform based upon price, hardware manufacturer, the year that the hardware platform was manufactured, a chipset, a hardware card or other type of peripheral, network connection, a processor type, and/or other attributes of a computing device in at least ¶ [0018] and ¶ [0039] and ¶ [0042] and Performance might be measured as absolute computational performance, as a price-to-performance ratio, based solely upon cost, or in another manner. The optimal placement strategy 112 for a particular workload might be selected in response to a request 216 for a placement strategy 112 for the workload in the manner described above in at least ¶ [0063]); and
provide the user account with additional recommendation data that indicates the number of the virtual machines of the first virtual machine type to utilize to at least one of launch or execute the workload (The received placement 

With regard to claim 21, Adogla teaches wherein the computing resources are first computing resources, comprising further computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: receive, from the user account, an indication that the workload is being migrated from being supported by second computing resources included in a computing resource network remote from the service provider network (If the selected service provider network 102 is not the same as the service provider network 102 that the virtual machine instance 104 was launched upon, the virtual machine instance 104 might be migrated to the selected service provider network 102 in at least ¶ [0072] and claim 44); and
provide the user account with an interface configured to receive resource consumption data associated with consumption of the second computing resources by the workload, wherein receiving the input data includes receiving, via the interface, the resource consumption data (Specifically, a placement strategy 112 could be defined that instantiates virtual machine instances 104 in the service provider network 102 if the utilization of the customer's on-premises network exceeds a certain threshold. Similarly, a placement strategy 112 could be defined that descales .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 9, 11-13, 19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Adogla et al. WO 2014/182894 A1 (hereafter Adogla) in view of Metsch et al. Pub. No. US 2018/0027060 A1 (hereafter Metsch).

With regard to claim 5, Adogla teaches a computer-implemented method comprising: receiving, via a user account associated with a service provider network (a customer of the service provider network 102 might maintain a placement strategy 112 associated with a user account that can be accessed in at least ¶ [0041]),
a request to launch a workload using at least one virtual machine (utilized when the deployment component 110 receives a request 108 to instantiate a new virtual machine instance 104 for the customer in at least ¶ [0041] and a customer might submit a virtual machine instance launch request 108 ( a "launch request 108" or "request 108") to the service provider network 102 to instantiate a new instance 104A of a virtual machine in at least ¶ [0034]) that is supported by computing resources associated with the service provider network (in at least ¶ [0015] and 106A-N and 104A-N, Fig. 1),
wherein the computing resources support at least: a first and second virtual machine type (processing resources that are available for purchase and use that have many different configurations of processor capabilities, main memory, disk storage, and operating system in at least ¶ [0030] – [0031] and customers of such a service provider can utilize the computing resources as building blocks to create custom solutions that provide various types of functionality, such as application hosting, backup and storage, content delivery, Web hosting, enterprise IT solutions, database services, and others in at least ¶ [0016] and a component within the service provider network might be configured to receive placement strategies from customers of the service provider network. The received placement strategies might be defined as being suitable for use with a particular type of computing workload, such as a particular virtual machine image. The placement strategies might be stored and later utilized to recommend placement strategies to other customers of the service provider network for use with the same or a similar computing workload in at least ¶ [0019], Examiner notes, underlying hardware upon which to execute a virtual machine and amounts of various resources are stored as suitable for particular types of virtual machine images such that these virtual machine images may be recommended to other users. Therefore, virtual machine types (and further virtual machine types in correspondence with a particular set of underlying resources and hardware platform upon which to execute) are available as resource types for fulfilling requests to launch workloads)
that is allocated a first and third amount of a first type of computing resources (in the case of virtual machine instances, a customer might be permitted to specify only the desired amount of memory, the desired level of processing capability, and a desired amount of storage in at least ¶ [0017] and A placement strategy might be utilized to influence the placement of a virtual machine instance on a particular hardware platform based upon price, hardware manufacturer, the year that the hardware platform was manufactured, a chipset, a hardware card or other type of peripheral, network connection, a processor type, and/or other attributes of a computing device in at least ¶ [0018] and ¶ [0030] and ¶ [0016]) and
that is allocated a second and fourth amount of a second type of computing resources (processing resources that are available for purchase and use that have many different configurations of processor capabilities, main memory, disk storage, and operating system in at least ¶ [0030] – [0031] and in the case of virtual machine instances, a customer might be permitted to specify only the desired amount of memory, the desired level of processing capability, and a desired amount of storage in at least ¶ [0017]);
determining utilization data indicating a resource-utilization characteristic of the workload during execution, the resource-utilization characteristic indicating an amount of the computing resources consumed by the workload and a type of the computing resources consumed by the workload (in the case of virtual machine instances, a customer might be permitted to specify only the desired amount of memory, the desired level of processing capability, and a desired amount of storage in at least ¶ [0017]);
selecting, from at least the first virtual machine type and the second virtual machine type, the first virtual machine type to host the workload (in the case of virtual machine instances, a customer might be permitted to specify only the desired amount of memory, the desired level of processing capability, and a desired amount of storage in at least ¶ [0017] and A placement strategy 112 might be considered to work well with a particular type of workload if the placement strategy 112 causes the workload to be placed on server computers 106 that are optimized for the workload. Whether a server computer 106 is optimized for a workload might be based upon one or more factors defined by a customer of the service provider network 102 including, but not limited to, cost, application performance, throughput, number of virtual machine instances 104 used, and/or other factors or combinations of factors in at least ¶ [0050] and the placement strategy 112 that specified the infrastructure type having the highest performance for the workload might be selected as the optimal placement strategy 112 in at least ¶ [0063] and placement strategies might be defined as being suitable for use with a particular type … virtual machine image … recommend placement strategies to other customers of the service provider network for use with the same or a similar computing workload in at least ¶ [0019]);
providing, to the user account, recommendation data including a recommendation (recommend the placement strategy for use with the workload to a customer associated with the request in at least claim 15) that the first virtual machine type be used to at least one of launch or execute the workload (submit a virtual machine instance launch request 108 ( a "launch request 108" or "request 108") to the service provider network 102 to instantiate a new instance 104A of a virtual 
 102, might create the new instance 104A of the virtual machine as requested by the
 customer. The customer may then be permitted to utilize the new instance 104A of
 the virtual machine as desired. Other types of computing resources might be
 instantiated in a similar fashion in at least ¶ [0034]);
	launching a virtual machine on the computing resources, the virtual machine corresponding to the first virtual machine type (In response to receiving such a request 108, a deployment component 110, or one or more other components within the service provider network 102, might create the new instance 104A of the virtual machine as requested by the customer. in at least ¶ [0034] and placement strategies might be defined as being suitable for use with a particular type … virtual machine image … recommend placement strategies to other customers of the service provider network for use with the same or a similar computing workload in at least ¶ [0019]); and
	causing the workload to be at least one of launched or executed at least partly using the virtual machine (causing the virtual machine instance to be executed on the selected one of the service provider networks in at least claim 38).
Adogla teaches creating custom solutions for various functionalities, such as application hosting, backup and storage, content delivery, Web hosting, enterprise IT solutions, database services, and others (see at least ¶ [0016]), but does not specifically teach workload categories.
determining, based at least in part on the resource-utilization characteristic, that the workload corresponds to a workload category of a group of predefined workload categories (Example 9 includes the subject matter of any of Examples 1-8, and wherein to obtain a profile comprises to obtain a profile that includes a model that relates an input parameter set that is further indicative of a type of the workload, a category of the workload, resource utilization behavior, or one or more of the threshold objectives to be satisfied during the execution of the workload to the output parameter set in at least ¶ [0084] and ¶ [0069]);
selecting based at least in part on the workload category (orchestrator server to identify a workload to be executed by a managed node; obtain a profile associated with the workload, wherein the profile includes a model that relates an input parameter set indicative of one or more characteristics of the workload with an output parameter set indicative of one or more aspects of resources to be allocated for execution of the workload; determine, as a function of the input parameter set and the model, resources to allocate to the managed node to execute the workload; and allocate the determined resources to the managed node to execute the workload in at least ¶ [0076]); and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the workload categories of Metsch with the systems and methods of Adogla resulting in a system in which the various types of workloads as in Adogla are categorized as in Metsch and the mapping of resources of Adogla is determined in conjunction with the workload categories as in Metsch. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of further 

With regard to claim 6, Adogla teaches providing the user account with access to one or more user interfaces configured to receive input data describing the workload (The interface 204 might be a user interface ("UI"), an API, or another type of interface through which customers 202 of the service provider network 102 can submit placement strategies 112 that are to be shared with other customers 202. When a customer submits a placement strategy 112 to the interface 204, the customer also provides a workload descriptor 206. The workload descriptor 206 defines the type of workload that the submitted placement strategy 112 is configured for use with in at least ¶ [0052]); and
receiving, via the one or more user interfaces and via the user account, input data that includes the utilization data (in the case of virtual machine instances, a customer might be permitted to specify only the desired amount of memory, the desired level of processing capability, and a desired amount of storage in at least ¶ [0017] and ¶ [0018] – [0019]).

With regard to claim 9, Adogla teaches receiving, from the user account, input data indicating a selection of the first virtual machine type to be used to at least one of launch or execute the workload (in the case of virtual machine instances, a customer might be permitted to specify only the desired amount of memory, the desired level of processing capability, and a desired amount of storage in at least ¶ [0017]).

With regard to claim 11, Adogla teaches receiving, from the user account, input data indicating an optimization goal associated with consumption of the first type of computing resource by the workload (A placement strategy 112 might be considered to work well with a particular type of workload if the placement strategy 112 causes the workload to be placed on server computers 106 that are optimized for the workload. Whether a server computer 106 is optimized for a workload might be based upon one or more factors defined by a customer of the service provider network 102 including, but not limited to, cost, application performance, throughput, number of virtual machine instances 104 used, and/or other factors or combinations of factors in at least ¶ [0050] and the placement strategy 112 that specified the infrastructure type having the highest performance for the workload might be selected as the optimal placement strategy 112 in at least ¶ [0063]); and
determining that the first amount of the computing resources allocated for the first virtual machine type satisfies the optimization goal (The received placement strategies might be defined as being suitable for use with a particular type of computing workload, such as a particular virtual machine image in at least ¶ [0019] and 

With regard to claim 12, Adogla teaches determining, based at least in part on the amount of the computing resources consumed by the workload, a number of virtual machines of the first virtual machine type to utilize to at least one of launch or execute the workload (A placement strategy might be utilized to influence the placement of a virtual machine instance on a particular hardware platform based upon price, hardware manufacturer, the year that the hardware platform was manufactured, a chipset, a hardware card or other type of peripheral, network connection, a processor type, and/or other attributes of a computing device in at least ¶ [0018] and ¶ [0039] and ¶ [0042] and Performance might be measured as absolute computational performance, as a price-to-performance ratio, based solely upon cost, or in another manner. The optimal placement strategy 112 for a particular workload might be selected in response to a request 216 for a placement strategy 112 for the workload in the manner described above in at least ¶ [0063]); and
providing the user account with additional recommendation data that indicates the number of the virtual machines of the first virtual machine type to utilize to at least one of launch or execute the workload (The received placement strategies might be defined as being suitable for use with a particular type of computing workload, such as a particular virtual machine image in at least ¶ [0019] and recommend the placement strategy for use with the workload to a customer associated with the request in at least claim 15).

With regard to claim 13, Adogla teaches wherein the first type of the computing resources and the second type of the computing resources correspond to different ones of at least one of a central processing unit (CPU) resource; a memory resource; a storage resource; or a network availability resource (in the case of virtual machine instances, a customer might be permitted to specify only the desired amount of memory, the desired level of processing capability, and a desired amount of storage in at least ¶ [0017]).

With regard to claim 19, Adogla teaches the system of claim 14, wherein determining that the first virtual machine type is optimized to launch the workload comprises (A placement strategy 112 might be considered to work well with a particular type of workload if the placement strategy 112 causes the workload to be placed on server computers 106 that are optimized for the workload. Whether a server computer 106 is optimized for a workload might be based upon one or more factors defined by a customer of the service provider network 102 including, but not limited to, cost, application performance, throughput, number of virtual machine instances 104 used, and/or other factors or combinations of factors in at least ¶ [0050] and the placement strategy 112 that specified the infrastructure type having the highest performance for the workload might be selected as the optimal placement strategy 112 in at least ¶ [0063]):
Adogla teaches creating custom solutions for various functionalities, such as application hosting, backup and storage, content delivery, Web hosting, enterprise IT 
However, in analogous art Metsch teaches determining, based at least in part on the resource-utilization characteristic, that the workload corresponds to a workload category of a group of predefined workload categories (Example 9 includes the subject matter of any of Examples 1-8, and wherein to obtain a profile comprises to obtain a profile that includes a model that relates an input parameter set that is further indicative of a type of the workload, a category of the workload, resource utilization behavior, or one or more of the threshold objectives to be satisfied during the execution of the workload to the output parameter set in at least ¶ [0084] and ¶ [0069]); and
determining that the workload category is associated with workloads that consume a third amount of the computing resources that at least partly corresponds to the first amount of the computing resources (orchestrator server to identify a workload to be executed by a managed node; obtain a profile associated with the workload, wherein the profile includes a model that relates an input parameter set indicative of one or more characteristics of the workload with an output parameter set indicative of one or more aspects of resources to be allocated for execution of the workload; determine, as a function of the input parameter set and the model, resources to allocate to the managed node to execute the workload; and allocate the determined resources to the managed node to execute the workload in at least ¶ [0076]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the workload categories of 

With regard to claim 22, Adogla teaches wherein: receiving the input data includes receiving text data that includes a description of the resource-utilization characteristic associated with the workload (the placement strategy 112 can be defined as an ordered list of desired infrastructure attributes. … The desired infrastructure attributes may take different formats in different embodiments, such as a set of key value-pair constraints that must all be satisfied for a server computer 106 to be considered as being selectable by this preference, a free-form text statement involving Boolean operators, or a specific virtual machine instance type 104 with predetermined and published properties. Other formats might also be utilized. in at least ¶ [0043]); and
determining that the first virtual machine type is optimized to at least one of launch or execute the workload includes: determining that the first virtual machine type is optimized to at least one of launch or execute workloads (A computing workload (which might be referred to as a "workload") is an application, virtual machine image, virtual appliance, or another type of program that can be executed on a virtual machine. A placement strategy 112 might be considered to work well with a particular type of workload if the placement strategy 112 causes the workload to be placed on server computers 106 that are optimized for the workload. Whether a server computer 106 is optimized for a workload might be based upon one or more factors defined by a customer of the service provider network 102 including, but not limited to, cost, application performance, throughput, number of virtual machine instances 104 used, and/or other factors or combinations of factors. in at least ¶ [0050] and The virtual machine instances 104 may be configured to execute applications, including Web servers, application servers, media servers, database servers, and other types of applications. Data storage resources may include file storage devices, block storage devices, and the like in at least ¶ [0094])
Adogla teaches creating custom solutions for various functionalities, such as application hosting, backup and storage, content delivery, Web hosting, enterprise IT solutions, database services, and others (see at least ¶ [0016]), but does not specifically teach workload categories.
However, in analogous art Metsch teaches using the text data, mapping the workload to a predefined workload category from a group of predefined workload categories (Example 9 includes the subject matter of any of Examples 1-8, and 
workloads of the predefined workload category (orchestrator server to identify a workload to be executed by a managed node; obtain a profile associated with the workload, wherein the profile includes a model that relates an input parameter set indicative of one or more characteristics of the workload with an output parameter set indicative of one or more aspects of resources to be allocated for execution of the workload; determine, as a function of the input parameter set and the model, resources to allocate to the managed node to execute the workload; and allocate the determined resources to the managed node to execute the workload in at least ¶ [0076]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the workload categories of Metsch with the systems and methods of Adogla resulting in a system in which the various types of workloads as in Adogla are categorized as in Metsch and the mapping of resources of Adogla is determined in conjunction with the workload categories as in Metsch. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of further defining workload characteristics and categories at a finer granularity such that allocation of resources may be improved and avoid allocation of insufficient resources to a workload, resulting in an unsatisfactory quality of service, or over-allocation of 

With regard to claim 23, Adogla teaches wherein to receive, via the one or more user interfaces, the input data includes receiving a textual description of the workload (the placement strategy 112 can be defined as an ordered list of desired infrastructure attributes. … The desired infrastructure attributes may take different formats in different embodiments, such as a set of key value-pair constraints that must all be satisfied for a server computer 106 to be considered as being selectable by this preference, a free-form text statement involving Boolean operators, or a specific virtual machine instance type 104 with predetermined and published properties. Other formats might also be utilized. in at least ¶ [0043]),
determine that the first virtual machine type is indicated as being optimized for hosting workloads of the workload category (A computing workload (which might be referred to as a "workload") is an application, virtual machine image, virtual appliance, or another type of program that can be executed on a virtual machine. A placement strategy 112 might be considered to work well with a particular type of workload if the placement strategy 112 causes the workload to be placed on server computers 106 that are optimized for the workload. Whether a server computer 106 is optimized for a workload might be based upon one or more factors defined by a customer of the service provider network 102 including, but not limited to, cost, application performance, throughput, number of virtual machine instances 104 used, 
Adogla teaches creating custom solutions for various functionalities, such as application hosting, backup and storage, content delivery, Web hosting, enterprise IT solutions, database services, and others (see at least ¶ [0016]), but does not specifically teach workload categories.
However, in analogous art Metsch teaches comprising further computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: map at least a portion of the textual description of the workload to a workload category of a group of workload categories (Example 9 includes the subject matter of any of Examples 1-8, and wherein to obtain a profile comprises to obtain a profile that includes a model that relates an input parameter set that is further indicative of a type of the workload, a category of the workload, resource utilization behavior, or one or more of the threshold objectives to be satisfied during the execution of the workload to the output parameter set in at least ¶ [0084] and ¶ [0069]); and
hosting workloads of the workload category (orchestrator server to identify a workload to be executed by a managed node; obtain a profile associated with the workload, wherein the profile includes a model that relates an input parameter set indicative of one or more characteristics of the workload with an output parameter set 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the workload categories of Metsch with the systems and methods of Adogla resulting in a system in which the various types of workloads as in Adogla are categorized as in Metsch and the mapping of resources of Adogla is determined in conjunction with the workload categories as in Metsch. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of further defining workload characteristics and categories at a finer granularity such that allocation of resources may be improved and avoid allocation of insufficient resources to a workload, resulting in an unsatisfactory quality of service, or over-allocation of resources, resulting in a lost opportunity to allocate a portion of those resources to another workload to be executed concurrently in the data center (See at least Metsch ¶ [0002]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Adogla et al. WO 2014/182894 A1 (hereafter Adogla) in view of Metsch et al. Pub. No. US 2018/0027060 A1 (hereafter Metsch) as applied to claims 5-6, 9, 11-13, 19, and 22-23 above and in further view of Smith et al. Pat. No. US 10,108,455 B2 (hereafter Smith).

With regard to claim 8, Adogla and Metsch teaches the computer-implemented method of claim 5, further comprising at least one of:
Adogla teaches providing, to the user account, suitability data indicating a measure of suitability for the first virtual machine type to be used to launch the workload (the received placement strategies might be defined as being suitable for use with a particular type of computing workload, such as a particular virtual machine image in at least ¶ [0019] and A placement strategy 112 might be considered to work well with a particular type of workload if the placement strategy 112 causes the workload to be placed on server computers 106 that are optimized for the workload. Whether a server computer 106 is optimized for a workload might be based upon one or more factors defined by a customer of the service provider network 102 including, but not limited to, cost, application performance, throughput, number of virtual machine instances 104 used, and/or other factors or combinations of factors in at least ¶ [0050] and ¶ [0063]); or
Adogla teaches recommendation including suitability data but Adogla and Metsch do not specifically teach that the recommendation is expressed textually.
However, in analogous art Smith teaches providing, to the user account, text data including a textual explanation regarding the suitability of the first virtual machine type to be used to launch the workload (The one or more widgets 310 display the recommendation(s) and/or the selected action option(s) selected, or retrieved, by the example alert evaluator 400 in at least col. 21 lines 29-32 and different type(s) of widget(s) 310 presented may include dialog boxes, pull-down menus, text-entry fields, etc. displaying a quantity of vCPUs currently allocated to the virtual 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the recommendation is expressed textually of Smith with the systems and methods of Adogla and Metsch resulting in a system in which the recommendation of Adogla is presented textually as in Smith. A person having ordinary skill in the art would have made this combination, with a reasonable expectation of success, as it is a simple substitution of one known element for another to obtain predictable results. Adogla teaches the recommendation but differs from the claimed invention only in that Adogla does not explicitly recite that the recommendation is provided via text. This difference was known in the art, Smith teaches (see above) that recommendations may be provided textually. A person having ordinary skill in the art could have substituted the recommendation of Adogla for the textually presented recommendation of Smith and the results would have been predictable (i.e., the recommendation of Adogla would be presented in text).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Adogla et al. WO 2014/182894 A1 (hereafter Adogla) in view of Metsch et al. Pub. No. as applied to claims 14, 17-18 and 21 above and in further view of Smith et al. Pat. No. US 10,108,455 B2 (hereafter Smith).

With regard to claim 15, Adogla teaches the system of claim 14, comprising further computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to at least one of provide, to the user account, suitability data indicating a measure of suitability for the first virtual machine type to be used to at least one of launch or execute the workload (the received placement strategies might be defined as being suitable for use with a particular type of computing workload, such as a particular virtual machine image in at least ¶ [0019] and A placement strategy 112 might be considered to work well with a particular type of workload if the placement strategy 112 causes the workload to be placed on server computers 106 that are optimized for the workload. Whether a server computer 106 is optimized for a workload might be based upon one or more factors defined by a customer of the service provider network 102 including, but not limited to, cost, application performance, throughput, number of virtual machine instances 104 used, and/or other factors or combinations of factors in at least ¶ [0050] and ¶ [0063]); or
Adogla teaches recommendation including suitability data but Adogla does not specifically teach that the recommendation is expressed textually.
However, in analogous art Smith teaches provide, to the user account, text data including a textual explanation regarding the suitability of the first virtual computing resource type to be used to at least one of launch or execute the workload (The one or more widgets 310 display the recommendation(s) and/or the selected action option(s) selected, or retrieved, by the example alert evaluator 400 in at least col. 21 lines 29-32 and different type(s) of widget(s) 310 presented may include 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the recommendation is expressed textually of Smith with the systems and methods of Adogla resulting in a system in which the recommendation of Adogla is presented textually as in Smith. A person having ordinary skill in the art would have made this combination, with a reasonable expectation of success, as it is a simple substitution of one known element for another to obtain predictable results. Adogla teaches the recommendation but differs from the claimed invention only in that Adogla does not explicitly recite that the recommendation is provided via text. This difference was known in the art, Smith teaches (see above) that recommendations may be provided textually. A person having ordinary skill in the art could have substituted the recommendation of Adogla for the textually presented recommendation of Smith and the results would have been predictable (i.e., the recommendation of Adogla would be presented in text).

With regard to claim 16, Adogla teaches the system of claim 14, wherein:
Adogla teaches recommendation including suitability data but Adogla does not specifically teach an input field with predefined answers.
the one or more user interfaces includes an input field associated with a set of predefined answers; and receiving the input data includes receiving a selection of a predefined answer of the set of predefined answers to populate the input field, the predefined answer defining at least a portion of the resource-utilization characteristic (The one or more widgets 310 may include one or more different widgets 310 selectable via a pull-down menu, scroll bar, etc. that enable a user to perform an action(s) on the example computing environment 100. In examples disclosed herein, ones of a certain type(s) of widget(s) 310 may be designated for execution of ones of a certain type(s) of action. For example, a first type(s) of widget(s) 310 may be selectable to increase or decrease a volume of a compute resource(s) while a second, or different, type(s) of widget(s) 310 may be selectable to shut down and/or start up ones of the compute resources of the example resource platform(s) 102. In some examples, selection of a widget(s) 310 by an end user may initiate execution of a designated action in at least col. 15 line 39 – col. 16 line 4).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the input field with predefined answers of Smith with the systems and methods of Adogla resulting in a system in which the input data from the user of Adogla is obtained through an input field with predefined answers as in Smith. A person having ordinary skill in the art would have made this combination, with a reasonable expectation of success, as it is a simple substitution of one known element for another to obtain predictable results. Adogla teaches receiving user input but differs from the claimed invention only in that Adogla .

Allowable Subject Matter
Claims 1-2 are allowable over the prior art. Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming any outstanding rejections under 35 U.S.C. § 101 and 112.

Response to Arguments
Applicant's arguments filed 12/21/21 have been fully considered but they are not persuasive. Applicant argues in substance:

Adogla describes techniques for “user-influenced placement of virtual machine instances,” and more specifically, the “placement of a virtual machine instance ... on a particular hardware platform in the service provider network.” Adogla, ¶ [0014] & [0018] (emphasis added). Adogla describes that “[a] placement strategy might be utilized to influence the placement of a virtual machine instance on a particular hardware platform based upon price, hardware manufacturer, the year that the hardware platform was manufactured, a chipset, a hardware card or other type of peripheral, network connection, a processor type, and/or other attributes of a computing device.” Id. at § [0018] (emphasis added). The application at hand describes techniques to “determine a VM instance type that is optimized for a workload.” Applicant’s Specification, § [0038]. Thus, Adogla describes techniques around “placement of virtual machine instance ... on a particular hardware platform,” and the application at hand describes techniques for determining VM instance types that are optimized for workloads (not hardware platform selection) …
Thus, Adogla describes that customers have traditionally described the amount of hardware resources they would like for their virtual machine. Further, Adogla describes that “[a] placement strategy 112 might be considered to work well with a particular type of workload if the placement strategy 112 causes the workload to be placed on server computers 106 that are optimized for the workload,” and that “[w]hether a server computer 106 is optimized for a workload might be based upon one or more factors defined by a customer of the service provider network 102.” Id. at ¶ [0050] (emphasis added). Thus, Adogla describes techniques for determining “server computers 106 that are optimized for the workload.” … 
Rather than selecting from amongst different virtual machine types on which to launch or execute a workload, Adogla describes techniques for identifying an optimized server or other hardware resource for a virtual machine to run on. Conversely, amended claim 14 recites techniques for “select[ing], ... from at least the first virtual machine type and the second virtual machine type, the first virtual machine type to at least one of launch or execute the workload,” with emphasis added.
With regard to point (a), Examiner respectfully disagrees with Applicant. Applicant appears to allege that Adogla is narrower in scope than the instant claims. That is, Applicant is arguing that because Adogla teaches determining a best fit underlying hardware to match the requirements of the virtual machine, Adogla is somehow not teaching the virtual machine type comprising first and third amounts of a first resource and second and fourth amounts of a second resource. This assertion is plainly unpersuasive as narrow teachings anticipate broader teachings.
The instant claims request a virtual machine type that has a first amount of one resource and a second amount of another resource. Adogla at ¶ [0041] teaches “utilized when the deployment component 110 receives a request 108 to instantiate a new virtual machine instance 104 for the customer” and “processing resources that are available for purchase and use that have many different configurations of processor capabilities, main memory, disk storage, and operating system” in at least ¶ [0030] – [0031] and “customers of such a service provider can utilize the computing resources as building blocks to create custom solutions that provide various types of functionality, such as application hosting, backup 
Thus, as in that which is claimed, Adogla services requests for virtual machine types comprising differing amounts of differing computing resources. And to Applicant’s argument, just because Adogla goes a step further than the instant application to find the best underlying hardware for launching and executing the virtual machine does not discount the teaching of request and provisioning of the virtual machine types (and launch and execution in at least ¶ [0034] and claim 38) as claimed.
Moreover, the underlying hardware upon which to execute a virtual machine and amounts of various resources are stored as suitable for particular types of virtual machine images such that these virtual machine images may be recommended to other users. Therefore, virtual machine types (and further virtual machine types in correspondence with a particular set of underlying resources and hardware platform upon which 
Argument has not been found to be persuasive.
The Office cites to paragraph [0019] of Adogla as disclosing this feature. Office Action, p. 7. Adogla describes how “placement strategies might be stored and later utilized to recommend placement strategies to other customers of the service provider network,” where “a placement strategy ... can be utilized to influence the placement of a virtual machine instance, or other type of computing resource, on a particular hardware platform in the service provider network.” Adogla, ¶ [0018] & [0019]. Applicant submits that providing customers with a placement strategy “to influence the placement of a virtual machine instance ... on a particular hardware platform” does not disclose “provid[ing], to the user account, recommendation data including a recommendation that the first virtual machine type be used to at least one of launch or execute the workload,” as claim 14 recites, with emphasis added. Rather, Adogla describes providing a recommendation of a server or other hardware resource for a virtual machine.
With regard to point (b), Examiner respectfully disagrees with Applicant. The underlying hardware upon which to execute a virtual machine and amounts of various resources are stored as suitable for particular types of virtual machine images such that these virtual machine images may be recommended to other users. Therefore, virtual machine types (and further virtual machine types in correspondence with a particular set of underlying resources and hardware platform upon which to execute) are available as resource types for fulfilling requests to launch workloads. See at least ¶ [0019] “received placement strategies might be defined as being suitable for use with a particular type of computing workload, such as a particular virtual machine image. The placement strategies might be stored and later utilized to recommend placement strategies to other customers of the service provider network for use with the same or a similar computing workload”. The virtual machine image, not the underlying hardware is being recommended for placement. The virtual machine image corresponds to a virtual machine type with associated resources as shown above. Of course any virtual machine will execute on underlying hardware, however, Applicant is ignoring that the virtual machine image is being selected as best suited to execute the workload on the hardware. This virtual machine image that is selected is 
there is no description at all of “determin[ing], based at least in part on the amount of the computing resources consumed by the workload, a number of virtual machines of the first virtual machine type to utilize to at least one of launch or execute the workload,” as claim 18 recites, with emphasis added. There is no description at all around numbers of virtual machines to utilize to launch or execute the workload. 
With regard to point (c), Examiner respectfully disagrees with Applicant. Adogla teaches The received placement strategies might be defined as being suitable for use with a particular type of computing workload, such as a particular virtual machine image in at least ¶ [0019] and recommend the placement strategy for use with the workload to a customer associated with the request in at least claim 15. Therefore, based at least in part on the resources the workload requires, a particular virtual machine image is recommended as suitable. That is, one, a number of virtual machines, is recommended. Applicant appears to attempt to narrowly interpret the claim limitation as requiring more than one or a specifically recited number whereas the claim merely requires that a number of virtual machines is determined. Adogla determines at least one virtual machine which satisfies “a number”. Furthermore, Adogla recites in numerous recitations, “user-influenced placement of virtual machines”. Therefore, if the appropriate, suitable recommendation is to a plurality of virtual machines, so too would more than one virtual machine be recommended. Argument has not been found to be persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195